Title: Thomas Jefferson to William C. C. Claiborne, 10 September 1809
From: Jefferson, Thomas
To: Claiborne, William C. C.


          Dear Sir  Monticello Sep. 10. 09.
           Your favor of May 17. came to hand the last day of June. it covered a Tragedy in Manuscript from Colo Siblong commemorative of a scene which had past on the Missisipi within the memory of persons still living.  I am too old to catch the enthusiasm of poetry, and therefore unqualified to judge of it’s merits other than that of the sentiment. in this respect the piece in question merits much praise, and I can say with truth I have read it with much pleasure.  I must pray you to make my acknolegements, for this mark of his attention, acceptable to Colo Siblong & to assure him of my respect for a person who can think in the stile of Poucha-houmma.
          
           I lament the misfortunes of the persons who have been driven from Cuba to seek Asylum with you. this it is impossible to refuse them, or to withold any relief they can need. we should be monsters to shut the door against such sufferers. true, it is not a population we can desire, at that place, because it retards the desired epoch of it’s becoming entirely American in spirit. no people on earth retain their national adherence longer or more warmly than the French. but such considerations are not to prevent us from taking up human beings from a wreck at sea. gratitude will doubtless secure their fidelity to the country which has recieved them into it’s bosom.
            I trust that the whole system meditated for the defence of N. Orleans will be carried into effect. I consider the canal from the Misipi to the lake as an essential part of it: should war with England take place, this should be ready before hand. I salute you with great esteem & respect.
          
            Th:
            Jefferson
        